Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Axiom Oil and Gas Corp. (the “Corporation”) on Form 10-Q for the quarterly period ended November 30, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Michael H. Altman, Chief Executive Officer of the Corporation, certify to my knowledge, pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350), that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: February 2,2015 /s/ Michael H. Altman Michael H. Altman. Chief Executive Officer
